SUMMARY ORDER
Plaintiff, Steven Conley, appeals from a final judgment granting defendants’ motion for summary judgment. Plaintiff alleges due process and equal protection violations stemming from the termination of his employment as an investigator for the Utica Police Department through an arbitration proceeding, and seeks redress pursuant to 42 U.S.C. § 1983.
The facts of this case, which demonstrate that an impartial arbitrator held a three-day hearing on the charges against plaintiff before the termination, and that the arbitrator’s decision was upheld by the New York Supreme Court, indicate that plaintiff received notice and an opportunity to respond. We can see no basis for plaintiffs claim that his due process rights were violated.
We reject plaintiffs equal protection claim for the reasons stated by the District Court in its Memorandum-Decision and Order of April 6, 2004. Conley v. Pylman, 5:03-CV-1293 (DNH) (N.D.N.Y. Apr. 6, 2004).
*927We have considered all of plaintiffs claims on appeal and have found them to be without merit. We hereby AFFIRM the judgment of the District Court.